Case 6:19-cv-00445-PGB-LRH Document 49 Filed 04/02/20 Page 1 of 8 PageID 503




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

                                CASE NO.: 6:19-cv-00445-PGB-LRH

   REVIVAL CHIROPRACTIC LLC
   A/A/O JAZMINE PADIN AND
   NATALIE RIVERA,

                  Plaintiff,

   v.

   ALLSTATE INSURANCE COMPANY
   AND ALLSTATE PROPERTY AND
   CASUALTY INSURANCE COMPANY,

                  Defendants.

                                         /


                   DEFENDANTS’ MOTION FOR CERTIFICATION FOR
                  INTERLOCUTORY APPEAL UNDER 28 U.S.C. § 1292(b)

                                        INTRODUCTION

          On March 5, 2020, the Court entered an Order (Doc. 47) granting Plaintiff’s

   Amended Motion for Summary Judgment and Denying Defendants’ Motion for Summary

   Judgment. Defendants Allstate Insurance Company and Allstate Property and Casualty

   Insurance Company (collectively “Allstate”) respectfully move the Court, under Rule 59 of

   the Federal Rules of Civil Procedure, to modify the Order to include a certificate of

   immediate appeal under 28 U.S.C. § 1292(b). Allstate submits that the Order “involve[s] a

   controlling question of law as to which there is substantial ground for difference of opinion

   and that an immediate appeal from the order may materially advance the ultimate termination

   of the litigation.” 28 U.S.C. § 1292(b).
Case 6:19-cv-00445-PGB-LRH Document 49 Filed 04/02/20 Page 2 of 8 PageID 504




                                           ARGUMENT

          The Order meets all the requirements for certification under section 1292(b), and an

   immediate appeal of this Court’s ruling is warranted. First, the Order involves a controlling

   question of law as to which there is a substantial ground for difference of opinion. The

   Eleventh Circuit has held that “§ 1292(b) appeals were intended, and should be reserved, for

   situations in which the court of appeals can rule on a pure, controlling question of law

   without having to delve beyond the surface of the record in order to determine the facts.”

   McFarlin v. Conseco Servs., LLC, 381 F.3d 1251, 1259 (11th Cir. 2004). Under section

   1292(b), a controlling question is “a question of the meaning of the statutory or constitutional

   provision, regulation or common law doctrine” that is a question of “pure law” which “the

   court of appeals can decide quickly and cleanly without having to study the record.” Id. at

   1258. This issue must be “controlling of at least a substantial part of the case.” Id. at 1264.

   “The legal question must be stated at a high enough level of abstraction to lift the question

   out of the details of the evidence or facts of a particular case and give it general relevance to

   other cases in the same area of law.” Id. at 1259.

          Unlike many orders, which may involve conflicting versions of the facts, credibility

   determinations, and even disagreements over legal standards, this Order was based on an

   agreed set of material facts and turned on a purely legal issue—whether Fla. Stat. § 627.736

   permits an insurer to calculate PIP benefits as Allstate does, or whether, as Plaintiff

   maintains, Allstate’s method violates Florida law. Although the parties obviously disagree as

   to how the question should be answered, both sides agree that this is a controlling question of

   law, not a disputed issue of fact or a mixed question of law and fact. Nor does this decision




                                                  2
Case 6:19-cv-00445-PGB-LRH Document 49 Filed 04/02/20 Page 3 of 8 PageID 505




   involve the application of facts to “well-accepted law.” See McFarlane, 381 F.3d at 1262. In

   addition, the legal question under review is stated at a high enough level of abstraction to

   give it general relevance to other cases in this same area of PIP litigation, which is fertile

   ground in Florida. Such a pure legal question meets the first requirement for certification.

   See Barrientos v. CoreCivic, Inc., 951 F.3d 1269, (11th Cir. 2020) (“discrete and abstract

   legal issue the district court identified” is appropriate for review under 28 U.S.C. § 1292(b));

   Southstar Capital Group, I, LLC v. 1662 Multifamily LLC, 2019 WL 3752892 at *4 (M.D.

   Fla. August 8, 2019)(Byron, J.) (granting section 1292(b) certification of issue that is

   “susceptible to straightforward, fact-light review that will not be unduly burdensome”).

          Second, there is a substantial ground for difference of opinion on this question of

   statutory interpretation. Allstate is not asking this Court to doubt the correctness of its

   interpretation of the statute—to grant certification, the Court need only recognize that no

   authority squarely answers the question and there is substantial room for difference of

   opinion. See McFarlin, 381 F.3d at 1258-60. There is no controlling authority on this precise

   issue from either the Eleventh Circuit or the Supreme Court of Florida, nor is there a

   consensus from the Florida District Courts of Appeal. Indeed, the only District Court of

   Appeal to have addressed the issue, discussed below, seems to have muddied the waters.

          Allstate respectfully submits that Fla. Stat. § 627.736 is equally susceptible of an

   interpretation contrary to that reached in the Order. 1 Specifically, Allstate submits that it is


   1
     Multiple lower courts have found that the statute permits payment at 80% for charges lower
   than the fee schedule. See Royal Palm Chiropractic & Rehab Center P.A. (a/a/o Emily
   Hansen) v. GEICO General Insurance Co., No. 2017 SC 009430 (Palm Beach Cty. May 8,
   2019); Spine & Extremity RehabilitationCenter Inc. (a/a/o Kristela Jean Baptiste) v. GEICO




                                                  3
Case 6:19-cv-00445-PGB-LRH Document 49 Filed 04/02/20 Page 4 of 8 PageID 506




   equally plausible to interpret the statute, consistent with the plain language of the statute, as

   requiring the insurer to pay “eighty percent of all reasonable expenses” when a provider’s

   self-declared “reasonable expenses” are less than the schedule of maximum charges

   authorized elsewhere in the statute.       This interpretation harmonizes all sections and

   subsections of the statute, gives proper weight to all the statutory language, and is consistent

   with the legislative intent behind the statute, because the PIP mandate to only pay 80% of

   reasonable expenses is inviolable. See State Farm Mut. Auto. Ins. Co. v. MRI Assocs. of

   Tampa, Inc., 252 So. 3d 773, 777 (Fla. 2d DCA 2018) (a “PIP policy cannot contain a

   statement that the insurer will not pay eighty percent of reasonable charges because no

   insurer can disclaim the PIP statute’s reasonable medical expenses coverage mandate”)

   (emphasis added) (quoting Allstate Ins. Co. v. Orthopedic Specialists, 212 So. 3d 973, 977

   (Fla. 2017)), review granted 2019 WL 3214553, Case No. SC18-1390 (certified as a

   question of great public importance). An insurer may treat the lower billed amount as a

   presumptively reasonable charge that the provider agreed to accept and pay the required

   80%. See § 627.736(5)(a), Fla. Stat. (medical providers “may charge the insurer and injured

   party only a reasonable amount”).



   Indemnity Co., 26 Fla. L. Weekly Supp. 688a (St. Lucie Cty. September 20, 2018) (finding
   insurer properly paid BA charge at 80%); Atlas Injury Center, Inc. (a/a/o Malcolm King
   Cole) v. Progressive Am. Ins. Co., 26 Fla. L. Weekly Supp. 409a (Miami-Dade Cty. Ct. July
   20, 2018); Columna, Inc. d/b/a Thomas Roush, M.D. (a/a/o Ashley Exantus) v. GEICO
   Indemnity Company, No. 2016-SC-011754 (Palm Beach Cty. Ct. May 30, 2018); Aventura
   Wellness and Rehab Center (a/a/o Beatriz Bruce) v. Progressive American Ins. Co., 26 Fla.
   L. Weekly Supp. 311b (Miami- Dade Cty. Ct. March 14, 2018); Physicians Group, LLC
   (a/a/o Jimetra West) v. GEICO Indemnity Co., No. 16-CC-019155 (Hillsborough Cty. Ct.
   Feb. 6, 2017).




                                                  4
Case 6:19-cv-00445-PGB-LRH Document 49 Filed 04/02/20 Page 5 of 8 PageID 507




          This Court cited the Fifth District Court of Appeal’s recent Irizarry decision, but that

   case is equally susceptible of supporting Allstate’s construction of the statute. GEICO

   Indem. Co. v. Accident & Injury Clinic, Inc., No. 5D19-409, 2019 WL 6974264 (Fla. 5th

   DCA Dec. 20, 2019). An issue in Irizarry is whether the plain language of the PIP statute

   precludes an insurer from limits its reimbursement to 80% of the total billed amount when

   the amount billed is less than the fee schedule. After losing on that issue in the lower court,

   GEICO asked the Fifth District to quash the lower court decision, arguing as follows:

                  Geico now petitions for a writ of certiorari, arguing that the circuit
                  court departed from the essential requirements of law by
                  misinterpreting section 627.736(5) to mandate that an insurer must
                  reimburse the full amount billed, where the amount billed is less
                  than the maximum allowed under the statutory fee schedule.

   2019 WL 6974264 at *3. Despite the Fifth District’s dicta regarding the statute, the court

   agreed with GEICO and quashed the lower court’s decision. In quashing that decision, the

   Fifth District rejected the lower court’s determination that the statute prohibited any PIP

   payments that were less than the full amount billed, when less than the fee schedule.2

          Third, an immediate appeal from the Order will materially advance the ultimate

   termination of the litigation. Cases appropriate for certification involve “a defense disputing

   the right to maintain the action,” on which a decision could swiftly end the lawsuit. Fed.



   2
      The Fifth District also itself noted that the statutory fee schedule is the “maximum” (not
   the minimum) charge an insurer is required to pay. See § 627.736(5)(a), Fla. Stat. (medical
   providers “may charge the insurer and injured party only a reasonable amount” and “such a
   charge may not exceed the amount the person or institution customarily charges for like
   services or supplies”). Requiring payment of an amount exceeding a billed amount violates
   this statutory requirement.




                                                  5
Case 6:19-cv-00445-PGB-LRH Document 49 Filed 04/02/20 Page 6 of 8 PageID 508




   Hous. Fin. Agency v. UBS Americas, Inc., 858 F.Supp.2d 306, 337 (S.D.N.Y.2012).

   Similarly, an immediate appeal materially advances the termination of the lawsuit if it would,

   among other things, “(1) eliminate the need for trial, (2) eliminate complex issues so as to

   simplify the trial, or (3) eliminate issues to make discovery easier and less costly.” Coates v.

   Brazoria Cty. Tex., 919 F.Supp.2d 863, 867 (S.D.Tex.2013). Here, the ultimate outcome,

   after appeal, of the legal issue at the center of the Order is likely to be dispositive of the

   litigation. On the one hand, if the court on appeal were to agree with Allstate, that Florida

   law permits Allstate to calculate PIP benefits in the manner challenged in this case, then

   Allstate would be entitled to summary judgment, and the case should be dismissed. On the

   other hand, if the Court’s ruling on this legal issue were to be affirmed on appeal, that

   ultimate ruling would go far to advancing the litigation. Resolution of this issue may well be

   dispositive of the litigation, and at a minimum, would materially advance the case by

   significantly narrowing the issues remaining after remand from the Eleventh Circuit. See

   Mamani v. Berzain, No. 07-224592014, WL 12689038 at *3 (S.D. Fla. 2014), aff’d in part,

   appeal denied in part, 825 F.3d 1304 (11th Cir. 2016).       All three criteria for certification

   under Section 1292(b) are met here.

          Finally, Allstate respectfully requests that the Court stay all proceedings pending its

   consideration of the instant motion for certification and, if certification is granted, pending

   Allstate’s interlocutory appeal. “[T]he power to stay proceedings is incidental to the power

   inherent in every court to control the disposition of the causes on its docket with economy of

   time and effort for itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248,

   254 (1936). Courts routinely grant stays in connection with a Section 1292(b) certification.




                                                  6
Case 6:19-cv-00445-PGB-LRH Document 49 Filed 04/02/20 Page 7 of 8 PageID 509




   See, e.g., Southstar Capital Group, supra, I, 2019 WL 3752892 (M.D. Fla. August 8,

   2019)(Byron, J.)(granting stay pending appeal under § 1292(b)); Dial v. Healthspring of Ala.,

   Inc., 612 F. Supp. 2d 1205, 1209 (S.D. Ala. 2007), rev‘d, 541 F.3d 1044 (11th Cir. 2008);

   Benedict v. Town of Newburgh, 95 F. Supp. 2d 136, 144 (S.D.N.Y. 2000); Shochet Sec., Inc.

   v. First Union Corp., 663 F. Supp. 1035, 1038 (S.D. Fla. 1987).

                                         CONCLUSION

          For these reasons, Allstate submits that the requirements of section 1292(b)

   certification are met, and the Court should certify the Order for immediate appeal and stay

   proceedings pending resolution of such appeal.

                 LOCAL RULE 3.01(G) CERTIFICATE OF CONFERENCE

          Counsel for Defendants conferred with counsel for Plaintiff on on or about March 27,

   2020 in accordance with Local Rule 3.01(g). Plaintiff indicated it opposes the relief sought

   in this Motion.

          Respectfully submitted this 2nd day of April, 2020.

                                               /s/ Peter J. Valeta
                                               Peter J. Valeta
                                               Florida Bar No. 327557
                                               COZEN O’CONNOR
                                               Email: pvaleta@cozen.com
                                               123 N Upper Wacker Dr. Suite 1800
                                               Chicago, IL 60606
                                               Tel: (312) 474-7895
                                               Fax: (312) 878-2022

                                               Alexandra J. Schultz
                                               Florida Bar No. 122100
                                               COZEN O’CONNOR
                                               Email: aschultz@cozen.com
                                               One North Clematis St., Suite 510
                                               West Palm Beach, FL 33401



                                                 7
Case 6:19-cv-00445-PGB-LRH Document 49 Filed 04/02/20 Page 8 of 8 PageID 510




                                                Tel: (561) 515-5250
                                                Fax: (561) 515-5230

                                                Attorneys for Defendants Allstate Insurance
                                                Company and Allstate Property & Casualty
                                                Insurance Company


                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on April 2, 2020, I electronically filed the foregoing

   document with the Clerk of the Court by using the CM/ECF system which will send a Notice

   of Electronic Filing to all counsel of record that are registered with the Court’s CM/ECF

   system.


                                                        /s/ Peter J. Valeta
                                                        Peter J. Valeta

   SERVICE LIST


   Lawrence M. Kopelman                              Alyson M. Laderman
   LAWRENCE M. KOPELMAN, P.A.                        BLOODWORTH LAW, PLLC
   One West Las Olas Blvd., Suite 500                801 N. Magnolia Avenue, Suite 216
   Fort Lauderdale, FL 33301                         Orlando, FL 32803
   Telephone: (954) 462-6855                         Telephone: (407) 777-8541
   Facsimile:(954) 525-4300                          Facsimile: (407) 955-4654
   LMK@kopelblank.com                                ALaderman@LawyerFightsForYou.com
   Attorney for Plaintiff                            Attorney for Plaintiff




   45602875_1




                                                 8
